DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is indefinite since “the retaining assembly” recited on lines 11 and 12 appears to be incomplete.  It is unclear as to what is being “retained”, per se, or what this defines, specifically.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 28, 35, 36, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2013/0172929 to Hess et al. or U.S. Patent Application Publication 2016/0262756 to Patankar et al.
U.S. Patent Application 2013/0172929 to Hess et al. discloses a surgical stapler 3100 (See Fig. 182) comprising a first stapler portion 3104 having a distal portion that supports an anvil surface 3130, wherein the anvil surface includes a plurality of offset staple forming pocket pairs (See Figs 136 &175); a second stapler portion member 3102 having a distal portion configured to receive a staple cartridge (See paragraph [0459]); a clamp member 3180 operable to releasably clamp the first stapler portion against the second stapler portion (See paragraph [0464]); a firing assembly 3200 translatable from a first longitudinal position to a second longitudinal position to fire the staple cartridge when the first stapler portion is clamped against the second stapler portion (See paragraph [0468]); and a retaining assembly 3107, 3111, 3204, 3220 located generally at a proximal end 3103 of the second stapler portion 3102 (See Figs 180 & 182) comprising a first “movable” retaining member 3111 configured to releasably couple a proximal end of the first stapler portion with a proximal end of the second stapler portion (See paragraph [0461]), and a second “movable” retaining member 3220 configured to releasably retain the firing assembly in the first longitudinal position (See paragraphs [0470] and [0471]) and being movable relative to the first retaining member 3111, wherein the first retaining member 3111 comprises a “latch”, and the second retaining member 3222 comprises a “detent”, and being independently movable relative to one another, as broadly claimed, wherein retaining element 3204 of the retaining assembly is rotatable.
U.S. Patent Application Publication 2016/0262756 to Patankar et al. discloses a surgical stapler 10 comprising a first stapler portion 12 having a distal portion that supports an anvil surface, wherein the anvil surface includes a plurality of offset staple forming pocket pairs (See Figs. 16-18) cooperating with corresponding staple cartridge pockets; a second stapler portion 14 having a distal portion configured to receive a staple cartridge; a clamp member 16 operable to releasably clamp the first stapler portion against the second stapler portion (See paragraph [0092]); a firing assembly 20 translatable from a first longitudinal position to a second longitudinal position to fire the staple cartridge when the first stapler portion is clamped against the second stapler portion (See paragraph [0079]); and a retaining assembly 50, 54, 88, 188 comprising a first retaining member 188 configured to releasably couple a proximal end of the first stapler portion with a proximal end of the second stapler portion (See paragraph [0093]), and a second movable retaining member 50, 54, 88 configured to releasably retain the firing assembly in the first longitudinal position (See paragraph [0080]), wherein the first retaining member 188 comprises a “latch”, and the second retaining member 50, 54, 88 comprises a “detent”, and being independently movable relative to one another, as broadly claimed (See Figs. 36, 36A and 36B, and paragraph [0094]), wherein retaining elements 50, 88 of the retaining assembly are rotatable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-27, 29-34, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,266. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the dependent claims of the present application, when considered collectively to include the subject matter of the claims from which they depend, recite substantially the same novel subject matter set forth in varying format and arrangement of claims 1-20 of U.S. Patent 11,033,266.  For example, current claim 4 recites the first and second retaining members movable/rotatable in opposite directions to release the retaining member components, whereas this is equivalently recited in claim 4 of the patent.  Other examples set forth in the corresponding dependent claims of the instant application and the patent are also commensurate in scope and vary slightly in the terminology used.  Therefore, it would have been obvious to one skilled in the art to arrange the novel features in the claims in varying order and equivalent terminology since to do so provides no new results.  Further, current claim 38, which has antecedent basis for dependent claim 39 being herein considered, recites the anvil plate attached to the body.  Although this arrangement had not been set forth in the patented claims, such a feature or connection of an anvil plate is notoriously well known in the surgical stapling art.  Therefore, to recite such typical features would have been obvious to one having ordinary skill in the art, since to do so provides no new and unexpected results.
Allowable Subject Matter
Claim 37, notwithstanding the above double patenting rejection, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 24-27, 29-34 and 39, notwithstanding the above double patenting rejection, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731